Citation Nr: 0940511	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-29 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1962 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The issue of entitlement to service connection for dizziness 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to 
herbicides during service.

2.  There is no competent medical evidence of a current skin 
disorder.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, to 
include as a result of exposure to herbicides, are not met.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in December 2004 and April 2008.  The notice 
included the type of evidence needed to substantiate the 
claims of service connection, that is: evidence of current 
disability; evidence of an injury or disease or event, 
causing an injury or disease, during service; and evidence of 
a relationship between the current disability and the injury 
or disease or event, causing an injury or disease, during 
service.

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any records of a 
non-Federal agency on his behalf.  The notice included the 
provision for the effective date of a claim and for the 
degree of disability assignable.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim, except for the 
degree of disability assignable).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The RO has obtained the service treatment 
records, VA records, and private medical records.

With regard to the claim of entitlement to service connection 
for a skin disorder, a VA medical examination under 38 C.F.R. 
§ 3.159(c)(4) is not required in the absence of either a 
current diagnosis or evidence of persistent or recurrent 
symptoms or an established event or injury or disease in 
service.

As the Veteran has not identified any additional evidence 
pertinent to the claim, and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all Veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 38 
C.F.R. § 3.307(a)(6)(iii) (2009).

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 
3.303.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

Upon review of the record, the Board finds that the initial 
requirement for establishing a valid claim for service 
connection of evidence of a current disability has not been 
met.  The Veteran served in the Republic of Vietnam and is 
presumed to have been exposed to herbicides.  Service 
treatment records, however, are silent as to any complaints 
of, treatment for, or diagnosis of a skin disorder.  
Furthermore, upon separation examination dated in July 1967, 
clinical evaluation of the skin was within normal limits.  
Additionally, a post-service examination dated in 
December 2005, indicated that there were no rashes, pruritis 
or changes of the skin; in other words, there is no competent 
evidence of a current skin disability.  

Thus, notwithstanding the Veteran's complaints, without 
competent evidence of a diagnosed or identifiable underlying 
malady or condition, such does not constitute a disability 
for which service connection can be granted.  As indicated 
above, Congress has specifically limited entitlement to 
service connection for disease or injury incurred or 
aggravated in service to cases where such incidents have 
resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, 
where, as here, competent evidence does not establish the 
disability for which service connection is sought, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Although the Veteran is competent to describe a skin rash, he 
is not competent to enter a specific diagnosis of a skin 
disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is 
invoked only where there is an approximate balance of 
evidence which neither proves nor disproves the claim.  In 
this case, the preponderance of the evidence is against the 
Veteran's claim.  Therefore, the doctrine of reasonable doubt 
is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a skin disorder is denied.


REMAND

The Veteran alleges entitlement to service connection for 
dizziness as due to an in-service fall down an elevator 
shaft.  A review of service treatment records reveal that in 
August 1965, the Veteran fell down three floors in an 
elevator shaft.  The record does not indicate whether he was 
rendered unconscious.  Physical examination demonstrated 
injuries to the mandible, forehead, chest, right knee, and 
left leg.  The Veteran also sustained a laceration to the 
frontal region of the scalp with no artery or nerve 
involvement.  Neurological evaluation was within normal 
limits, except for some complaints of dizziness.  Upon 
separation examination in July 1967, clinical evaluations of 
the head, face, neck and scalp, ears and eardrums, and 
neurological evaluation were within normal limits.  In the 
report of medical history completed by the Veteran at that 
time, he specifically denied any history of "dizziness or 
fainting spells."

The current claim was received in November 2004.  In the VA 
Form 21-526, the Veteran indicated that the onset of 
dizziness was in 2003.  A December 2005 VA treatment record 
shows, "For the past 2-3 years[, the Veteran] started 
feeling 'dizzy.'"  The Veteran denied any vertigo, seizures, 
syncope, insomnia, and depression.  A neurology consult, 
dated in January 2006, noted that the Veteran presented with 
a 25+ year history of non-spinning vertiginous symptoms, 
which occurred daily.  The examiner's impression was that the 
Veteran had longstanding episodic non-spinning vertigo 
characterized by false body movement.   

Subsequently, an ENT consult dated in February 2006 
documented lightheadedness related to vascular disease 
without history compatible with primary disease of the 
labyrinth.  An MRI of the brain taken in March 2006 revealed 
mild age appropriate diffuse parenchymal volume loss and mild 
bilateral periventricular subcortical small vessel ischemic 
changes.  There was no mass effect or midline shift.  There 
was no large cerebellar pontine angle mass lesions seen.  
Bilateral seventh and eight nerve complexes were grossly 
unremarkable; however, high resolution contrast and non-
contrast enhanced internal auditory canal MRI were not 
performed.  The intracranial MRA was unremarkable.

In October 2008, the Veteran was afforded a VA examination.  
He was diagnosed as having uncomplicated, episodic vertigo, 
characterized by dizziness.  The registered nurse who 
examined the Veteran indicated that he could not opine as to 
whether the current dizziness was related to the head injury 
from a fall in service without resorting to mere speculation.  
He based his opinion on a review of the Veteran's service 
treatment records, which showed that the separation physical 
did not document any residuals from the fall.  He also stated 
there was no evidence of in-service treatment for residual 
dizziness attributable to the fall.  The examiner further 
noted there were also no immediate post-service medical 
records documenting treatment for dizziness.  He stated VA 
treatment records were absent any treatment for vertigo or 
dizziness.  He indicated that there was the possibility that 
the in-service head trauma was related to the current 
symptoms of dizziness; however, this was merely speculative.

The Board finds that the examiner's opinion must be clarified 
in light of the factual findings the Board is making in 
connection with this claim.  For example, to the extent that 
the Veteran has alleged he had dizziness in service, the 
Board rejects his current allegations.  He specifically 
denied any history of "dizziness or fainting spells" in the 
July 1967 report of medical history completed at separation.  
See Section 20 of the document.  In providing that history, 
the Veteran attested to the truth of such statement.  See id. 
at Warning on page 2.  The Board accords significantly more 
probative value to the report of history the Veteran reported 
contemporaneously with his service than his statements made 
in connection with his claim for service connection for 
dizziness made more than 35 years following discharge from 
service.  

It must be noted that the Veteran cannot argue that he did 
not pay attention to the symptoms listed under section 20 of 
the document, as he had the knowledge to say "yes" to 
having a history of mumps, pain or pressure in his chest, and 
frequent or painful urination.  Thus, it was not a situation 
where the Veteran checked "no" to all the symptoms listed 
without reading them.  This only further heightens the 
Board's reliance on what the Veteran reported in 1967.  
Therefore, the examiner will be informed that he is not to 
accept a finding that the Veteran had dizziness in service.

Regarding the onset of dizziness, when the Veteran submitted 
his current claim for service connection, he indicated that 
dizziness began in 2003.  See VA Form 21-526, Veteran's 
Application for Compensation or Pension.  In the December 
2005 VA treatment record, he reported a two-to-three-year 
history of dizziness.  This is consistent with what he 
indicated on his application.  However, one month later, the 
Veteran began reporting these symptoms for the past 25+ 
years.  Such a change in the Veteran's report of history 
hurts the Veteran's credibility.

Thus, to the extent that the Veteran has claimed a 25+ year 
of dizziness, the Board rejects this report.  The Veteran 
reported the onset of dizziness in 2003 on his application 
and reiterated such history when he was treated in December 
2005.  Additionally, the private medical records, dated from 
2002 to 2004, are silent for complaints of dizziness.  The 
record is devoid of any evidence of dizziness until 2005.  
The absence of evidence in support of an alleged fact clearly 
is an evidentiary circumstance that weighs against the 
existence of the alleged fact.  Additionally, the Board finds 
the Veteran is not a credible historian as a result of his 
changed medical history.  Therefore, the examiner will be 
informed that he is to accept that dizziness began in 2003.

To reiterate, the Board is remanding the claim to have the 
same examiner, if available, provide an amended medical 
opinion in light of the Board's findings of fact.  
Additionally, the examiner should consider whether the 
Veteran's dizziness is proximately due to, the result of, or 
aggravated by a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the same 
examiner who provided the October 2008 VA 
examination (T.D., NP).  The examiner 
should review the claims file again.  He 
is informed to accept the following facts 
in providing an amended opinion:

a.  The Veteran did not have 
dizziness during service.

b.  The onset of the Veteran's 
dizziness was in 2003.

The examiner is asked to render an 
opinion as to whether it is as likely as 
not that the current dizziness is 
attributable to service?  If the answer 
is negative, the examiner is asked 
whether it is as likely as not that the 
current dizziness is attributable to any 
of the Veteran's service-connected 
disabilities.  Any opinion expressed in 
the examination report should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.

2.  If the examiner who provided the 
October 2008 examination is unavailable, 
then a new examination should be 
scheduled.  The examiner should review 
the claims file and be informed of the 
same facts described in paragraph (1) and 
asked to provide the same opinions 
described in paragraph (1).

3.  After the above development is 
completed, re-adjudicate the claim.  If 
it remains denied, furnish the Veteran 
and his representative with a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (Supp. 2009).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


